In an action to recover damages for personal injuries, the defendant Baldwin & Cornelius, P. C. appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), entered May 28, 1987, which denied its motion for summary judgment dismissing the complaint and cross claims as against it.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Our review of the record persuades us that triable issues of fact exist with respect to the various claims and cross claims asserted against the defendant Baldwin & Cornelius, P. C. (see, e.g., D’Andria v County of Suffolk, 112 AD2d 397). Accordingly, the motion for summary judgment was properly denied. Mangano, J. P., Brown, Sullivan and Harwood, JJ., concur.